Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The  priority date of  3/13/2016 is accorded to the instantly claimed invention as  per discussion in the previous office action (which discussion is incorporated herein by reference.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim s 1-3 and 5-7 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 5-179043 to Daikin Ind Ltd., (hereinafter “Daikin”) in combination with either one of US Patent 3,694,530 to  Wolfe, (hereinafter “Wolfe”) or US Patent 3,931,381 to Lindberg, (hereinafter “Lindberg”).
The rejection stands as per reasons of record. 
Specifically, as discussed in the previous office action, Daikin discloses a process a method of forming a polyurethane (PU) based thermoset foam comprising: providing a polymer foam formulation comprising a blowing agent composition comprising hexafluorobutene, i.e., a C4 fluoroalkene fully corresponding to the claimed Formula I (and the elected species of hydrofluorobutene); and foaming said polymer foam formulation to form a foam.  See the entire document, abstract, claims, illustrative examples.
The reference further expressly discloses that the hexafluorobutene may be used in combination with another blowing agent, such as pentane, and in combination with pentane it should be used in the amounts of 80-95 %, which fully correspond to the claimed amounts of the hydrofluorobutane in the foaming composition.  See, for example, [0014-15]. 
Daikin further discloses that hydrofluorobutene may be used in combination with a low boiling halogenated hydrocarbons [0014], which makes use of HFO-152 obvious from the genus of low boiling halogenated hydrocarbons (B.P of HFO-152 is about -25 C).
Diakin does not specifically address whether or not the foams obtained by the disclosed process are “integral-skin” foam.  However, as evident from the background of either Wolfe or Lindberg, it is textbook known to obtain PU foams with integral skin in order to provide foams with better solvent resistant properties.   Also, as evident from the disclosure of Wolfe or Lindberg, PU foams  tend to product integral skin integral skin in-situ  during foam processing of foams.  Thus, it appears that the foams disclosed in Daikin may form integral skin during foaming the foamable compositions disclosed by Daikin as those foams are foamed in a conventionally known methods, such as “double conveyor” method which will inherently result in formation of some integral skin.
In the alternative, it would have been obvious to obtain integral skin foams from the compositions and method of Daikin by known modification (as disclosed in Wolfe and Lindberg) of the process disclosed in Daikin to obtain foams exhibiting improved solvent resistance and other properties.
Claim 3 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daikin in combination with either one of Wolfe or Lindberg and further combination with US Patent 5,362,436 to Wagner, (hereinafter “Wagner”).
This is an alternative rejection of claim 3.
The disclosure of Daikin, Wolfe and Lindberg is discussed above.
As discussed above, the claimed hydrofluorocabon, i.e., HFO-152 would have been obvious from the genus of low-boiling halogenated hydrocarbons.  In addition, the functional equivalence of HFO-152 and expressly disclosed CFC-11 or CFC-12 foaming agents in well known in the art as evidence from , for example, Wagner, paragraph bridging col. 6 and col.7.  Thus, using HFO-152 in place of expressly disclosed CFC-11 or CFC-12 in blowing compositions of Daikin would have been obvious with reasonable expectation of achieving adequate results. 
Claim 4 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daikin in combination with either one of Wolfe or Lindberg and further combination with US PGPub 2012/0202904 to Chen et al., (hereinafter “Chen”).
Note the priority discussion above for the subject matter claimed in claim 4. 
The disclosure of Daikin, Wolfe and Lindberg is discussed above.
As discussed above, some of the hydrofluorocabon claim in claim 3, such as HFO-152 would have been obvious from the genus of low-boiling halogenated hydrocarbons.  Functional equivalence of HFO-152 and other a low boiling halogenated hydrocarbons and the claimed  hydrofluorocarbon which comprises 1,1,1,2,2,3,4,5,5,5-decafluoropentane (HFC4310mee) in foaming compositions comprising fluorobutene blowing agents is known, for example  from Chen, ([0010]; claim 3). 
Thus, use of using HFC4310mee in place of low boiling halogenated hydrocarbons expressly disclosed by Daikin in blowing compositions of Daikin would have been obvious with reasonable expectation of achieving adequate results. 
Response to Arguments
Applicant's arguments filed 9-22-22 have been fully considered but they are not persuasive. The applicants argue that the Diakin invention is not directed to an integral skin foams (as per Declaration filed by the inventors).
While this may be so, the rejection of claims is not based on the disclosure of Diakin alone and in based on combined teachings of the cited reference.
The applicants state that “the Examiner has failed to provide any evidence that a person skilled in the art would have a motivation to modify the teachings of Daikin in an attempt to form an integral skin foam, or that such a person would have a reasonable expectation that such an attempt (even if it were motivated) would be successful.”
This is clearly no so.  The examiner expressly provided discussion why an ordinary skill in the art would be motivated to modify (if necessary) foams of Diakin to obtain integral skin foams.  The previous office action and the instant office action set forth above includes discussion on motivation to modify the DIakin, such as providing PU foams with better solvent resistant properties.   
The allegations that an ordinary artisan would have a reasonable expectation of success are not convincing either.   The secondary references expressly disclose that it is known in the art that integral skin PU based foams can be  successfully achieved by using halocarbons as foaming agents.  Thus, it is clearly reasonable expected that using foaming agents of Diakin, foams with integral skin could be successfully obtained. 
This position is further supported by the evidence provided by the applicants, namely passages quoted by the applicants form  Randall and Lee stating that “while "attempts have been made" to form integral skin foam with the common blowing agent carbon dioxide, such attempts have achieved only "limited success."   As per discussion in Randall and Lee , the integral skin foams are, on the other hand, are successfully obtained using halocarbon or other organic foaming agents. 
The invention of Diakin not only uses halocarbon blowing gents, it is also provides tests of compatibility of used blowing agents with the polyol mixtures (which is very low for CO2 and thus limited ability to obtain foams with desired properties).
Based on the data on record, one of ordinary skill in the art would clearly expected to successfully obtain integral skin foams from compositions of Diakin which utilize the disclosed foaming agent.
The applicants further argue that “the Examiner's statement that the process of Daikin "may form integral skin" is not sufficient to arrive at the legal conclusion that the Daikin methods "will inherently" form an integral skin. This is because the doctrine of inherency requires the alleged inherent property to be always and invariably produced. This is clearly not the case in Daikin.”
It is, however, noted that should the foams of Diaking produced by the disclosed method lack integral skin, the examine expressly provided alternative rejection based on Diakin in combination with Wolfe of Lindberg for obvious modification of process disclosed in Diakin to arrive to the integral skin foams for the reasons/motivation obvious for an ordinary artisan as discussed above.
 The applicants further argue that  “integral skin foam requires molding, and this is simply not disclosed in Daikin. Thus, the undersigned respectfully submits that the rejection is improper for at least this reason and should be withdrawn.”
As discussed above, the rejection is not over Diakin alone, but in combination with other two references, which references provide detail disclosure of obtaining integral skin foams (which process includes foam molding as disclosed in  the secondary references).  Piecemeal analysis of a single reference is, thus, inappropriate when the rejection of based on more than one reference. 
Therefore, the rejection over combined teaching of the cited references is proper and addresses all of the issues raised by the applicants.  Thus, it is clearly within the skills of an ordinary artisan to modify teaching of DIakin by teachings of  the secondary refrened (disclosing foam molding) to obtain integral skin foams with reasonable expectation of success as Diaking discloses foamable compositions using  fluorocarbon foaming agents (and not CO2).
Thus, the invention as claimed is still considered to be unpatentable over the combined teachings of the cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765